  Case 13-28684          Doc 65    Filed 04/03/19 Entered 04/03/19 07:36:48              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-28684
         Eric J Larkin

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/17/2013.

         2) The plan was confirmed on 11/20/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/03/2014, 08/03/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/19/2018.

         6) Number of months from filing to last payment: 64.

         7) Number of months case was pending: 69.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,200.00.

         10) Amount of unsecured claims discharged without payment: $30,042.26.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-28684        Doc 65       Filed 04/03/19 Entered 04/03/19 07:36:48                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $39,102.00
       Less amount refunded to debtor                            $672.00

NET RECEIPTS:                                                                                   $38,430.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,578.80
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,078.80

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Advance America                  Unsecured         372.00           NA              NA            0.00        0.00
ADVANCE AMERICA                  Unsecured         330.00           NA              NA            0.00        0.00
AMERICAN INFOSOURCE              Unsecured            NA         520.00          520.00        366.10         0.00
Ameriloan                        Unsecured         420.00           NA              NA            0.00        0.00
AT & T BANKRUPTCY                Unsecured      1,084.00            NA              NA            0.00        0.00
AT&T MOBILITY                    Unsecured         918.00           NA              NA            0.00        0.00
AT&T SERVICES INC                Unsecured         919.00        918.07          918.07        646.35         0.00
CAPITAL ONE BANK USA             Unsecured      1,455.00       1,455.75        1,455.75      1,024.90         0.00
Cash Direct Express              Unsecured      1,000.00            NA              NA            0.00        0.00
cash in a wink                   Unsecured      1,000.00            NA              NA            0.00        0.00
CASHCALL INC                     Unsecured         850.00          0.00            0.00           0.00        0.00
Check 'N Go Online               Unsecured      1,139.00            NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,000.00            NA              NA            0.00        0.00
Elite Dental Care Downers Grov   Unsecured         543.00           NA              NA            0.00        0.00
FORD MOTOR CREDIT                Secured              NA           0.00            0.00           0.00        0.00
FORD MOTOR CREDIT                Secured       16,995.00     22,735.31        22,735.31     22,735.31    2,132.67
FORD MOTOR CREDIT                Unsecured      6,065.00            NA              NA            0.00        0.00
Franklin Collection Service      Unsecured      1,531.00            NA              NA            0.00        0.00
Geico Insurance                  Unsecured          69.00           NA              NA            0.00        0.00
GREATER SUBURBAN ACCEPTANCE      Unsecured     10,000.00       3,939.55        3,939.55      2,773.57         0.00
ILLINOIS BELL TELEPHONE CO       Unsecured      1,532.00       1,531.62        1,531.62      1,078.31         0.00
Ingenix                          Unsecured         142.00           NA              NA            0.00        0.00
INTEGRITY ADVANCE LLC            Unsecured         506.00           NA              NA            0.00        0.00
Joseph Serpico                   Unsecured      1,500.00            NA              NA            0.00        0.00
JPMorgan Chase Bank, N.A.        Unsecured      1,934.00            NA              NA            0.00        0.00
Liberty Group, LLC               Unsecured         430.00           NA              NA            0.00        0.00
Mobiloans                        Unsecured      2,000.00            NA              NA            0.00        0.00
NICOR GAS                        Unsecured         321.00        322.86          322.86        227.30         0.00
ONE CLICK CASH                   Unsecured         510.00           NA              NA            0.00        0.00
PRA RECEIVABLES MGMT             Unsecured         700.00        702.46          702.46        494.55         0.00
PRA RECEIVABLES MGMT             Unsecured           0.00          0.00          702.46        494.55         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-28684            Doc 65     Filed 04/03/19 Entered 04/03/19 07:36:48                   Desc Main
                                        Document Page 3 of 4



Scheduled Creditors:
Creditor                                         Claim         Claim         Claim        Principal       Int.
Name                                  Class    Scheduled      Asserted      Allowed         Paid          Paid
PREMIER BANK CARD                  Unsecured         671.00        671.03        671.03        472.43         0.00
Redleaf Lending                    Unsecured         500.00           NA            NA            0.00        0.00
SURE ADVANCE                       Unsecured         800.00           NA            NA            0.00        0.00
US FAST CASH                       Unsecured           0.00           NA            NA            0.00        0.00
VERIZON                            Unsecured      3,121.00       1,285.68      1,285.68        905.16         0.00
Village of Melrose Park            Unsecured         565.00           NA            NA            0.00        0.00
Village of River Forest            Unsecured         100.00           NA            NA            0.00        0.00
ZIP19.COM                          Unsecured      1,018.00            NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00              $0.00                  $0.00
      Mortgage Arrearage                                       $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                             $22,735.31         $22,735.31              $2,132.67
      All Other Secured                                        $0.00              $0.00                  $0.00
TOTAL SECURED:                                            $22,735.31         $22,735.31              $2,132.67

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                $0.00                $0.00
       Domestic Support Ongoing                                 $0.00                $0.00                $0.00
       All Other Priority                                       $0.00                $0.00                $0.00
TOTAL PRIORITY:                                                 $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                               $12,049.48           $8,483.22                  $0.00


Disbursements:

         Expenses of Administration                             $5,078.80
         Disbursements to Creditors                            $33,351.20

TOTAL DISBURSEMENTS :                                                                           $38,430.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-28684         Doc 65      Filed 04/03/19 Entered 04/03/19 07:36:48                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
